Title: From George Washington to Major General Philemon Dickinson, 22 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dear Sir,
                        Head Quarters near Coryel’s [N.J.]June 22d 1778
                    
                    Since my last, I have received three letters from you, with their inclosures, one of yesterday 9 OClock, two of to day, one 11 OClock the other the hour not mentioned. You will continue to advise me punctually of the enemy’s motions. The whole army is now across the River incamped about three miles from it. Tomorrow morning very early, we march towards Princeton. I am Dr Sr Yr Obed. ser.
                    
                        G.W.
                    
                    
                        P.S. You will be pleased always to mention the hour at which you write. All the effective horse under Col. Moylan will instantly march to join you. I am augmenting Col. Morgans corps which will also speedily march to your assistance. I need not observe to you that every thing ought to be done to keep up the spirits of your militia.
                    
                